580 So.2d 303 (1991)
Daryl P. WILSON, Appellant,
v.
STATE of Florida, Appellee.
No. 90-1613.
District Court of Appeal of Florida, First District.
May 23, 1991.
Barbara Linthicum, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Suzanne G. Printy, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Daryl Wilson appeals the sentence imposed upon him for numerous offenses including violation of the terms of his probation. We must vacate appellant's guidelines sentence and remand for resentencing because the scoresheet erroneously included multiple assessments for legal constraint. Sellers v. State, 578 So.2d 339 (Fla. 1st DCA 1991); Cabrera v. State, 576 So.2d 1358 (Fla. 3d DCA 1991); Scott v. State, 574 So.2d 247 (Fla. 2d DCA 1991); Lewis v. State, 574 So.2d 245 (Fla. 2d DCA 1991). See also Florida Rules of Criminal Procedure Re: Sentencing Guidelines (Rules 3.701 and 3.988), 576 So.2d 1307 (Fla. 1991) (proposing an amendment to Florida Rule of Criminal Procedure 3.701(d)6 which, if approved by the Legislature, will prohibit multiple assessments for legal constraint). Because the fourth and fifth districts have permitted multiple assessments for legal constraint, we must certify direct conflict with Walker v. State, 546 So.2d 764 (Fla. 5th DCA 1989), and Carter v. State, 571 So.2d 520 (Fla. 4th DCA 1990).
As the court noted in Scott, supra, multiple assessments often produce absurd results. In the instant case, appellant's seven assessments for legal constraint amounted to 252 points, or 54% of the point total on his category 4 scoresheet. To obtain the same point total without the six additional assessments for legal constraint, the state would have had to present 62 first-degree felonies as additional offenses at conviction. We do not believe that such a result is contemplated by the guidelines.
Accordingly, the sentence is vacated, the case is remanded for resentencing, and the conflict is certified.
NIMMONS, BARFIELD and MINER, JJ., concur.